DETAILED ACTION
This action is pursuant to the claims filed on 05/03/2022. Claims 1, 3, 5, and 6 are pending. A final action on the merits of claims 1, 3, 5, and 6 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1 line 17; “extensive from the sensor through outside of an outer peripheral edge of the conductive gel sheet” should read “extensive from the sensor through an outside of an outer peripheral edge of the conductive gel sheet” to increase clarity.
Claim 1 line 30; “being extensive as large as…” should read “being as large as” to increase clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly incorporated limitation “an angle between the connection direction and the signal line extension direction being less than 90 degrees”. The examiner finds no support in the applicant’s specification to support such a limitation. The written specification contains no use of the word “angle”, “degree”, or any other synonym that would provide support to the above claimed limitation. Figure 6 of the applicant’s drawings disclose a connection direction between clip 3 and connection portion 461 of the signal line 46 and a signal line extension direction in which the signal line 46 extends upwards through opening 411 beyond a peripheral of gel sheet 49. However, it appears that the angle disclosed in figure 6 between the connection direction and signal line extension direction is equal to or greater than 90 degrees. The figure 6 lacks the clarity to solely provide support to the above limitation, and the written description further lacks any accompanying disclosure to support the above limitation. Claims 3, 5, and 6 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazes (U.S. Patent No. 5,566,672) in view of Weaver (U.S. Patent No. 5,218,973).
Regarding claim 1, Fazes teaches A biological information detection device (Device of fig 5) comprising: an electrode pad configured to detect a signal relating to biological information of a subject (Fig 5 electrode 10); a connector that is connectable to the electrode pad to receive the signal from the electrode pad (Fig 6 connector (unlabeled) attached to tab 20); a cable that is connected to the connector for transmission of the signal from the connector (Fig 6 cable proximal unlabeled alligator clip); and first and second fixing members provided, respectively, with the electrode pad and the connector and configured such that the first and second fixing member are attachable to and detachable from each other to detachably secure the electrode pad and the connector together (Fig 5-6, hole 24 of tab 20 and teeth of unlabeled connector are fixing members capable of detaching and attaching to one another), wherein the electrode pad includes an adhesive sheet having an adhesive surface on one surface of the adhesive sheet and a non-adhesive surface on the other surface thereof (Fig 5 insulative layer 12 having adhesive surface 25 and non-adhesive upper surface 16), a sensor configured to detect the signal and positioned on the adhesive surface (Fig 5 conductor member 26 with conductive coating 36), an adherable conductive gel sheet disposed to have the sensor between the conductive gel sheet and the adhesive surface of the adhesive sheet (Fig 5 conductive adhesive gel 38; sensor 26 between gel 38 and insulative adhesive sheet 12), a signal line connected to the sensor and extensive from the sensor through outside of an outer peripheral edge of the conductive gel sheet (Fig. 5 and Col 3 lens 65 – Col 4 ln 5; conductive coating 36 is interpreted as a signal line for transmitting electrical signals extending through the outside of an outer peripheral edge of the conductive gel 38), and a connection portion provided at a tip of the signal line and connectable to the connector (Fig 5 first end 28 of conductive member 26), the adhesive sheet has an opening portion through which the connection portion comes out from a side of the adhesive surface of the adhesive sheet to a side of the non-adhesive surface thereof (See Fig 6, opening in insulative layer 12 such that first end 28 of conductive member 26 extends above at least a portion of upper side 16 of insulative layer 12), the first fixing member is disposed adjacent to the opening portion on the non-adhesive surface of the adhesive sheet (Fig 5, hole 24 of tab 20 disposed adjacent to the opening on upper surface 16 of adhesive sheet 12), the connector and the connection portion of the signal line are arranged to mate in a connection direction extensive along the adhesive sheet (see Fig 6) and the adhesive sheet comprises a first area (Arlo) and a second area (Ar2) (Modified Fig 5 below, first and second areas of sheet 12 interpreted as 2 equal portions on opposite sides of imaginary axis extending through middle of sheet 12), the first area (Arlo) being extensive as large as the conductive gel sheet to cover the conductive gel sheet (First area is as large as conductive gel sheet 38), the second area (Ar2) being located adjacent to the first area (Arlo) on which the first fixing member is placed (second area is adjacent to Ar1 and second area is on which the opening 24 of tab 20 is placed), wherein a maximum dimension (L2) of the second area (Ar2) measured in the connection direction is equal to or smaller than a maximum dimension (L1) of the first area (Arlo) measured in the connection direction (Modified Fig 5, maximum dimensions L1 and L2 running along the connection direction are equal) .

    PNG
    media_image1.png
    530
    566
    media_image1.png
    Greyscale

Fazes fails to explicitly teach an angle between the connection direction and the signal line extension direction being less than 90 degrees.
In related prior art, Weaver teaches a similar device (see Figs 1-2) wherein a similar connector (connector 13) and connection portion (tab 31) define a connection direction (see figs 1-4) but different from a signal line extension direction (Fig 4 disperser 25 interpreted as signal line defining a single line extension direction ), an angle between the connection direction and the signal line extension direction being less than 90 degrees (Col 4 lns 19-25; disperser 25 is flexible such that connection direction may be in any number of directions depending on the direction of attachment from of clip 13; as such it appears that the device is capable of achieving an angle between the connection direction and signal line extension direction of less than 90 degrees (I.e., the clip 13 of Fig 6 being attached to tab 31 from the right hand side of Fig 4 appears to yield an angle of less than 90 degrees due to the disperser’s flexibility).
Faasse/Weaver discloses substantially all the limitations of the claim(s) except the explicit teaching that the angle is less than 90 degrees.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the device with an angle between the connection direction and signal extension line as less than 90 degrees, since applicant has not disclosed that the angle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with an angle over 90 degrees as the functionality and physical footprint of the device would remain unchanged as one of ordinary skill would predict.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faasse in view of Weaver, and in further view of Devlin (U.S. Patent No. 6,032,064) and Hayes-Gill (U.S. PGPub No. 2016/0262649).
Regarding claim 3, the Faasse/Weaver combination teaches the device of claim 1 as stated above including the sensor part, conductive gel sheet, signal line, tip portion as stated above.
Faasse fails to teach wherein the electrode pad has a plurality of the sensors, a plurality of the conductive gel sheets, and a plurality of the signal lines, the plurality of the signal lines are bundled, the connection portion is provided at a tip of each signal line at a location where the signal lines are bundled, and the connection portion is positioned between two adjacent conductive gel sheets in the adhesive sheet.
In related prior art, Devlin further teaches wherein a similar electrode pad (device of Fig 1) comprises a plurality of similar sensors (Fig 1 multiple electrodes 12a-c) including a plurality of conductive gel sheets (Figs 2-3, gel 40 retained in polyurethane sponges 42), a plurality of similar signal lines, tip portions of the plurality of the signal lines are bundled, the connection portion is provided at a tip of a portion where the signal lines are bundled (See Figs 5a-c and 10; plurality of signal lines with tip portions that are bundled at one connection portion).
In related prior art, Hayes-Gill teaches a similar device (Fig 1) comprising a plurality of sensors (Fig 1, sensors 1-5), a plurality of signal lines (see Fig 1) tip portions of the plurality of the signal lines are bundled (Fig 1 signal lines are bundled at module unit 16), the connection portion is provided at a tip of a portion where the signal lines are bundled and is positioned between two adjacent conductive gel sheets in the adhesive sheet (Fig 10 connection portion of signal lines at module unit 16 is located between the sensors 1-5 and their corresponding gel [0107]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Faasse in view of Weaver, Devlin, and Hayes Gill to duplicate the sensor, conductive gel sheet, signal line, and connection portions of the signal line such that the signal lines are bundled and the connection portion is provided at a tip of a portion where the signal lines are bundled and is positioned between two adjacent conductive gel sheets in the adhesive sheet to arrive at the device of claim 3. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that the location of the connection portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the connection portion not being positioned between two adjacent conductive gel sheets with the signal lines being bundled. Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, the duplication of the sensor, signal line, and tip portion of the signal line yields the known and expected result of providing a biological information detection device with further sensors and corresponding circuitry (signal lines, gel sheets) to acquire signals from a user.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin in view of Faasse and Weaver as applied to claim 1, and in further view of Hayes-Gill (U.S. PGPub No. 2016/0262649).
Regarding claim 5, Faasse/Weaver teach the device of claim 1 as stated above. 
Faasse fails to teach an electromagnetic shield layer between the adhesive surface and the sensor so as to cover the sensor.
In related prior art, Hayes-Gill teaches a similar biological information detection device (Fig 1) wherein an electromagnetic shield layer that covers the sensor between the adhesive surface and the sensor ([0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode pad of Faasse in view of Weaver and Hayes-Gill to incorporate a shield layer that covers the sensor between the adhesive surface and the sensor to arrive at the device of claim 5. Doing so would advantageously provide the electrode pad with a shield layer to shield the device and sensor from electromagnetic interference ([0032]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faasse in view of Weaver, and in further view of Boggs (U.S. PGPub No. 2016/0250466)
Regarding claim 6, Faasse/Weaver teach the device of claim 1 as stated above. 
Faassee fails to teach wherein the first and second fixing member are each constituted of a hook-and-loop fastener.
In related prior art, Boggs teaches a similar biological device wherein a similar electrode pad and connector are provided with hook-and-loop fasteners that are attachable to and detachable from each other, respectively (Fig 2a, 4a and [0125]; lead connector 30 and patient cable 50 are connectable via hook-and-loop system). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing members of Faasse, in view of Weaver and Boggs to incorporate the hook-and-loop fasteners to arrive at the device of claim 6. Doing so would have been a simple substitution of one well-known fixing mechanism (Clip of Faasse) for another well-known fixing mechanism (hook-and-loop of Boggs as well as other disclosed substitutable connections [0125]) to yield the predictable result of securing a detachable and re-attachable connection between an electrode pad and connector.  
Response to Arguments
Applicant’s arguments, see remarks, filed 05/03/2022, with respect to the 112(f) interpretation have been fully considered and are persuasive.  The interpretation of “fixing members” under 35 USC 112(f) of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1, 3, and 5-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Faasse and Weaver refernces.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794